FILED
                            NOT FOR PUBLICATION                               JUL 31 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


B. BENEDICT WATERS,                              No. 12-56464

               Plaintiff - Appellant,            D.C. No. 2:09-cv-07696-CAS-
                                                 AJW
  v.

JUAN CARLOS CASAS; et al.,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       B. Benedict Waters appeal pro se from the district court’s summary

judgment in his action alleging violations of the Fair Credit Reporting Act

(“FCRA”), the Fair Debt Collection Practices Act (“FDCPA”), and other claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Guatay

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011),

and we affirm.

      The district court properly granted summary judgment on Waters’s FCRA

and California Consumer Credit Reporting Agencies Act claims because Waters

failed to raise a genuine dispute of material fact as to whether there were

inaccuracies in his credit report or that the collection accounts were improperly

reported. See Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 890-91 (9th

Cir. 2010) (requiring prima facie showing of inaccurate reporting); see also Cal.

Civ. Code § 1785.25(a) (prohibiting reporting of information that is known to be

incomplete or inaccurate).

      The district court properly granted summary judgment on Waters’s

conspiracy claim because Waters failed to raise a triable dispute as to whether there

was an agreement or meeting of the minds among supposed conspirators. See

Ward v. EEOC, 719 F.2d 311, 314 (9th Cir. 1983).

      The district court properly granted summary judgment on Waters’s FDCPA

claims because Waters failed to raising a genuine dispute of material fact as to

whether the collection account was a “debt” under the FDCPA. See Turner v.

Cook, 362 F.3d 1219, 1226-28 (9th Cir. 2004) (FDCPA “debt” is incurred only

when a consumer engages in a consensual transaction).


                                          2                                    12-56464
      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Waters’s remaining state law claims, expanding the

vexatious litigant order, denying Waters’s motions for sanctions, and granting

relief from an entry of default after finding good cause. See Winterrowd v. Am.

Gen. Annuity Ins. Co., 556 F.3d 815, 819 (9th Cir. 2009) (standard of review for

denial of sanctions); Tritchler v. County of Lake, 358 F.3d 1150, 1153 (9th Cir.

2004) (standard of review for declining to exercise supplemental jurisdiction);

Brady v. United States, 211 F.3d 499, 504 (9th Cir. 2000) (a district court’s

discretion is especially broad when setting aside entry of default); De Long v.

Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990) (standard of review and

requirements for vexatious litigant orders).

      We reject as unsupported by the record Waters’s contentions concerning the

district court’s sua sponte grant of summary judgment, denial of judgment on the

pleadings, and award of costs.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      All pending motions and requests are denied.

      AFFIRMED.


                                           3                                      12-56464